Case 2:19-cv-04525-MHB Document1 Filed 06/21/19 Page 1 of 6

i

 

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

FLED TOnGen

oem

RECEIVED GOPY
UNITED STATES DISTRICT CouRT |[—- O7>
for the JUN 3 ] 2019
District of Arizona CLEAK US DISTRICT COURT

DISTAICT OF ARIZONA
Division BY f—_ DEPUTY

 

 

 

Gregory M. Ellis CaseNo.  CV-19-04525-PHX-MHB

(to be filled in by the Clerk’s Office)

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

~V~

Circle K Stores Inc.
City of Phoenix, AZ Police Dept.
City of Phoenix, AZ District Attorney's Office

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
nanies of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

4 ee eee

COMPLAINT AND REQUEST FOR INJUNCTION

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Gregory Micheal Ellis
Street Address 2743 W. Montebello Ave.
City and County Phoenix, Maricopa
State and Zip Code Arizona, 85017-2626
Telephone Number 602-277-0813
E-mail Address gregorymellis@msn.com

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 6

 
Case 2:19-cv-04525-MHB

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Document 1 Filed 06/21/19 Page 2 of 6

Circle K Stores Inc.

 

1130 W. Warner Road

 

Tempe, Maricopa

 

Arizona, 85284

 

602-728-8000

 

 

City of Phoenix Police Department

 

 

620 W. Washington Street

 

Phoenix, Maricopa

 

Arizona, 85003

 

602-262-7626

 

 

City of Phoenix District Attorney's Office

 

 

300 W. Washington Street

 

Phoenix, Maricopa

 

Arizona, 85003

 

602-262-6461

 

 

 

 

 

 

 

 

Page 2 of 6

 

 

 
Case 2:19-cv-04525-MHB Document1 Filed 06/21/19 Page 3 of 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

I.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check ail that apply)
[V |Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A, If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

1.Title 42 U.S. C.A. 1983 Abuse of Process/Malicious Prosecution and Right to Equal Protection under
the Law,

2.Title II of the Civil Rights Act of 1964, Title 42 U.S. C.A. 2000a et seq

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the

 

State of (name)

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ,

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff:

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 6

 

 
Case 2:19-cv-04525-MHB Document1 Filed 06/21/19 Page 4 of 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

TIL.

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ,

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3, The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
needed.

A. Where did the events giving rise to your claim(s) occur?
Plaintiff went inside Circle K Stores Inc. located at 1501 W. McDowell Road, Phoenix, AZ 85007 to
purchase goods and services and was denied public accommodations services from clerk. {2}

B. Clerk promptly called Phoenix police to have Plaintiff arrested for Trespassing. {2}

Cc. Phoenix Police arrived and threatened Plaintiff with arrest for trespassing using a State Statute
13-1502-4 as justification, but was cited with a complaint for trespassing and ordered to leave premises
or be arrested. {2}

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

March 27, 2019 2:30am, May 29th, 2019, 10:30pm, June 14th, 2019 11pm, June 16th, 12:30am

 

Page 4 of 6

 

 
Case 2:19-cv-04525-MHB Document1 Filed 06/21/19 Page 5 of 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

IV.

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

June 27th ‘Plaintiff entered Circle K to purchase services and was denied services from female clerk. Clerk
proceeded to call Phoenix Police. Plaintiff while exiting property was berated with racial epitaphs by a homeless
Circle K patron. Plaintiff approached by Patron with more epitaphs as Patron touched Plaintiffs face with his face.
Plaintiff used minimal force by pushing Patron away and proceeded to safe location to await police. Plaintiff was
detained while Police investigated. Plaintiff was arrested for 1. Criminal Trespass and Reckless Assault. Plaintiff
informed the police of the verbal assault and denial of public accommodations by Circle K. Plaintiff was booked
and arraigned, same morning a was charged, Plaintiff pled Not Guilty and was given a $1500.00 bond. Unable to
bond out, Plaintiff was remanded to incarceration until a Pre-Trial hearing May 3rd. Plaintiff was given OR at PT
Hearing. Plaintiff released next morning found that his vehicle had been impounded and it took him 30 to get his
impouned property back from Phoenix Police Property. Property and vehicle were not involved as far as evidence
in the criminal complaint. Trial was set for May 28th, 2019 and was dismissed without prejudice.

May 29th; Plaintiff was detained at Circle K for approximately 1 hour and received a citation to appear in Phoenix
Municipal Court on a charge of Criminal Trespass on June 7, 2019. Again Plaintiff asserted his public
accommodations rights and was again told that Circle K has the right to trespass anyone they want for any
reason they want at whatever location they want. and it is at the whim of whoever is in charge at the moment.
This is the Plaintiff's 4th court action at this location (1501 W. McDowell Road) for Criminal trespass

Michael Schmitz was witness to the detainment

Plaintiff called and spoke to Manager Khalid Houssein and was told “I could patronize any other Circle K gladly,
but Corporate would prefer | not visit this location or be trespassed again. Trespass Cited 6/16 Phx PD

Irreparable Injury
Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation

could not be measured.

Plaintiff has been denied access to this Circle K Store several times in the past year and even after a settlement
on previous legal action, Defendant is still practicing the Civil Rights violations therefore Plaintiff requests an
injunction and monetary damages from Defendants.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Plaintiff seeks injunctive relief and the sum of $50,000.00 per violation as of May 29th, 2019 from Defendants for
malicious prosecution, abuse of due protection, equal protection under the law, overturn all previous and current
prosecutions for criminal trespass that ends or ended ina conviction in all State courts, instruct enforcementof
Title I! provisions of the 1964 Civil Rights Act of 1964, public humiliation, emotional distress, incurred expenses
after arrests, loss of income after incarceration and court costs involved in bringing litigation. As stated above,
the last occorance before filing of Complaint was six days ago, when Phoenix Police Department again cited
Plaintiff for criminal trespass and barred Plaintiff from entry at (1501 W. McDowell Road) for another one
calendar year or risk being arrested and prosecuted for criminal trespass.

 

Page 5 of 6

 

 
. Case 2:19-cv-04525-MHB Document 1 Filed 06/21/19 Page 6 of 6

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation, (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
L agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:  6é ex | 2019

Signature of Plaintiff Joe So » jh YY

Printed Name of Plaintiff | Gregory M‘Ellis U

 

 

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address —
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Page 6 of 6
